PER CURIAM.
This appeal was filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the appellant’s judgment and sentence but remand for correction of the written judgment to conform to the trial court’s oral pronouncement granting prior prison credit.
The appellant was placed on probation when she pled guilty to third-degree felonies in two cases. The appellant violated that probation by committing more third-degree felonies in two other cases. For the new law violations, the appellant received concurrent probationary split sentences. The probation that the appellant was already on was tolled until she was released from incarceration for the new law violations. After completing the incar-cerative portion of the probationary split sentences, the appellant was found to be in violation of two conditions of her supervision in all four of the cases. When the trial court revoked the appellant’s probation and orally pronounced an otherwise legal sentence of concurrent but not coterminous terms of five years’ incarceration, the trial court awarded credit for all the time that the appellant had previously served in these cases. However, the appellant’s written judgment and sentence does not reflect the trial court’s award of prior prison credit against the sentences imposed for the violation of the probationary portions of the probationary split sentences. Therefore, we remand with instructions to the trial court to conform the appellant’s written judgment and sentence with its oral pronouncement. See Hudson v. State, 772 So.2d 614 (Fla. 1st DCA 2000). The appellant’s judgment and sentence are otherwise affirmed.
AFFIRMED; REMANDED WITH INSTRUCTIONS. .
ERVIN, WOLF and VAN NORTWICK, JJ., concur.